DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/16/2021 has been entered.  Claims 1-7 remain pending in the application.  Claims 13-21 have been rejoined.  Claims 8-12 have been canceled.  New claim 22 has been added.  
Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Rejection mailed 02/08/2021.  

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Isabelle Pelletier on 09/08/2021.
The application has been amended as follows: 
Regarding claim 1, please replace “particles dispersed in the solution or gel” with “particles dispersed in the gel” in line 3; i.e., remove “
Regarding claim 22, please replace “present in a carbon particles:polymer” with “present in a particles:polymer” in line 1; i.e., remove “

Allowable Subject Matter
Claims 1-7 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art is Shah et al. (US 2017/0081534 A1) and Ozbolat (US 2106/0288414) as set forth in the Non-Final Rejection mailed 02/08/2021.  Applicant argues that Shah aims to provide 3D printed materials that are flexible and, to this end, teaches the use an elastic polymer (remarks, page 6).  Applicant argues that chitosan is not an elastic polymer as required by Shah (remarks, page 6).  Applicant argues that it rather is a relatively crystalline polymer that would rather break than [bend] (remarks, page 6).  Applicant argues that chitosan cannot play the role of binder in Shah (remarks, page 6).  Applicant argues that a finding of obviousness cannot be made if the suggested way of modifying the prior art would prevent it from carrying out its intended purpose in the same manner (remarks, page 6).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest a metallic ink for solvent-cast 3D printing, the ink comprising a gel of chitosan in a volatile solvent, and heat-sinterable metallic particles dispersed in the gel.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA JANSSEN/Primary Examiner, Art Unit 1733